JOURNAL ENTRY and OPINION
{¶ 1} Motion by appellant for reconsideration is granted. In light of the Ohio Supreme Court's decision in Ferrando v. Auto-Owners Mutual Insurance Company, 98 Ohio St.3d 186, 2002-Ohio-7217, we hereby reverse and remand the within case for consideration of the issue of prejudice. As the court stated in Ferrando, the insured bears the burden of presenting evidence to rebut a presumption of prejudice.
 {¶ 2} It is ordered that appellant recover of appellee his costs herein taxed.
 {¶ 3} The court finds there were reasonable grounds for this appeal.
 {¶ 4} It is ordered that a special mandate issue out of this court directing the Cuyahoga County Court of Common Pleas to carry this judgment into execution.
 {¶ 5} A certified copy of this entry shall constitute the mandate pursuant to rule 27 of the rules of appellate procedure.
JAMES D. SWEENEY, P.J. and PATRICIA ANN BLACKMON, J. concur.